 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  618Southern Pride Catfish and United Food and Commer-cial Workers Union, Local 1996. Case 10ŒCAŒ28960 June 30, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE, AND MEMBERS LIEBMAN AND BRAME On March 10, 1997, Administrative Law Judge Howard I. Grossman issued the attached decision.1  The Respondent filed exceptions and a supporting brief, and the Charging Party filed a brief in opposition to the exceptions. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions,2 and to adopt the recommended Order as modified. 1.  We agree with the judge that the Respondent created the impression of surveillance of employees™ union activi-ties and interrogated Pamela Witherspoon in violation of Section 8(a)(1) of the Act.  The relevant events occurred during a period of a few weeks at the culmination of a rep-resentation campaign at the Respondent™s fish processing plant in 1995.  On July 31, Freezer Supervisor Greg Craw-ford met with Doria Lee, a stipulated supervisor in charge of freezer line 2, and other supervisors.  Crawford told the supervisors to keep written lists of employees wearing union T-shirts, and that such employees would be fired the Mon-day following the election.  Lee openly recorded the names of about 14 employees.  When two employees asked her what she was doing, Lee replied that she was keeping the list as Crawford had directed her.  Lee also testified that employees were discussing the list, and that she turned the list over to Crawford. Lee and Crawford also admitted asking employees how they felt about the Union.  On a single day, just before the election, they each asked employee Pamela Witherspoon why she wanted the Union in the plant. Lee told Witherspoon that she was trying to ask everybody what he or she wanted from the Union and wrote down Witherspoon™s answer. We find that telling employees that a list was being kept of employees engaged in union activity, coupled with the disclosure that its purpose was to single out employees for discharge after the election, would reasonably tend to coerce employees in their exercise of protected rights.  We find without merit the Respondent™s contention that the record reflects a ﬁperfectly legitimateﬂ effort to keep track of the Respondent™s standing with employees during the cam-paign.  Contrary to the Respondent, the conduct here is dis-tinguishable from circumstances in which an employer law-fully observes open union support.3 Here, the stated purpose of recording which employees evinced union support was to facilitate the severest form of retaliation after the electionŠthe swift discharge of union supporters.4                                                                                                                       1 On November 25, 1998, the Board granted the Petitioner™s request to sever Case 10ŒRCŒ14631 from the current proceedings. 2 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.  As noted above, we further agree with the judge™s conclu-sion that the Respondent violated Section 8(a)(1) by interro-gating employee Witherspoon.5  Supervisors Greg Craw-ford and Doria Lee each separately asked Witherspoon why she wanted the Union.  Lee told Witherspoon that she was trying to ask everybody what he or she wanted from the Union, and she wrote down Witherspoon™s answer.  In de-termining whether an employer™s questions to an employee about union support constitute coercive interrogation in violation of Section 8(a)(1), the Board looks at ﬁwhether under all the circumstances the interrogation reasonably tends to interfere with rights guaranteed by the Act.ﬂ6  In Bourne v. NLRB,7 the court held that an interrogation ﬁnot in itself threateningﬂ would be examined in light of the follow-ing factors: the background of the interrogation, the nature of the information sought, the questioner™s identity, the place and method of the questioning, and the truthfulness of the reply.8 Applying these factors, we find that the interrogation of Witherspoon by Lee and by Crawford occurred against a background of threats to discharge employees for union support, as well as other serious threats, i.e., to move or close the plant or to reduce wages if employees were to choose the Union.  These threats emanated from the highest levels of plant authority, and created an atmosphere of inter-ference and coercion.   We find further that the nature of the information sought from WitherspoonŠwhy she wanted the UnionŠwas particularly coercive in this context.  Given that Lee made known, as found by the judge in section II, A of his decision, that union supporters were going to be dis-charged on the Monday following the election, and given that Lee, at the behest of the Respondent, was writing down the names of employees who wore union T-shirts, Lee™s  3 See, e.g., Roadway Package System, 302 NLRB 961 (1991) (a supervi-sor™s open observation of employee handbilling at and near plant was not unlawful). 4 See, e.g., Burlington Industries, 257 NLRB 712 (1981), modified on other grounds 680 F.2d 974 (4th Cir. 1982) (employer informed employees that it was maintaining a list of union supporters, with threat of discharge).  5 Although the complaint alleged that the Respondent ﬁunlawfully inter-rogated its employeesﬂ (emphasis added), and the judge repeated this formu-lation in his decision, the judge dealt only with the questioning of Witherspoon by Crawford and Lee.  6 Rossmore House, 269 NLRB 1176, 1177 (1984), affd. sub nom. Hotel & Restaurant Employees Local 11 v. NLRB, 760 F.2d 1006 (9th Cir. 1985).   Member Brame would find that interrogating an employee is not per se unlawful, and that ﬁ[t]o fall within the ambit of Section 8(a)(1) of the Act, the words themselves or the context in which they are used must suggest an element of coercion or interferenceﬂ citing Midwest Stock Exchange v. NLRB, 635 F.2d 1255 (7th Cir. 1980), quoted with approval in Rossmore House, supra. 7 332 F.2d 47, 48 (2d Cir. 1964), cited on Rossmore House, supra. 8 Id. at 48. 331 NLRB No. 81  SOUTHERN PRIDE CATFISH 619questioning of Witherspoon and recording of her replies 
was clearly coercive.  Crawford, a higher-level supervisor, 
was the person directly responsible for Lee creating the list 
of employees who wore union T-shirts.  Under all the cir-
cumstances, then, we find, in agreement with the judge, that 
the Respondent™s interrogations violated Section 8(a) (1) of 
the Act. 
2. We also agree with the judge that that Steven C. 
Moore, the pastor of a local church, was acting as an agent 

of the Respondent by meeting with employees, and that his 

comments to employees respecting the outcome of the elec-
tion constituted threats of plan
t closure in violation of Sec-
tion 8(a)(1) of the Act.  As the judge found, Moore became 
interested in the campaign to organize the Respondent™s 
facility because individuals who attended his church were 
employed by the Respondent.  Moore testified that he felt 
that the community did not need a union, and he called the 
Respondent™s Human Resources Director Mary Hand, ex-
pressed his opposition to union organization of the plant, 
and asked to speak to employees.  Hand agreed, and Moore 
spoke to employees at the Respondent™s ﬁPride Center,ﬂ or 
break area, on 10 occasions.  On each occasion, about 30 
employees attended, and Hand, or the Respondent™s owner, 
Joe Glover, or its labor consultant, Joe Alecs, introduced 
him.  At these meetings, Hand and Alecs also addressed 
employees, and Glover dropped in occasionally. With re-
spect to the content of Moore™s interchanges with employ-

ees, the judge found that Moore asked employees to give 
Glover a chance, and told them that if the employees chose 
the Union, Glover could relocate the plant.  Moore testified 
that he had discussed with employees the ﬁpossibilityﬂ that 
the Respondent would close down if the employees chose 
the Union. The judge found, and we agree, that Moore made 
his statements about the closings of other facilities after 
unionization in the context of coercive threats, and con-

veyed to employees the message that if they chose the Un-
ion they would lose their jobs.   
With respect to Moore™s status as an agent of the Respon-
dent, we note that the Board has found individuals outside 

an employer™s management or supervisory hierarchy to be 
agents of the employer, even when the record lacks evi-
dence that the employer directly sought their involvement in 
a union campaign. In 
Dean Industries
,9 the Board found that 
10 citizens of the community, in which the respondent oper-
ated a furniture factory, were acting as agents of the respon-
dent by holding meetings with employees in city hall, dur-
ing which they solicited employees to withdraw authoriza-
tion letters, and that the respondent had violated Section 
8(a)(1) by threats of plant closure made in connection with 
the solicitations. The Board found evidence of the existence 
of a ﬁcooperative effortﬂ
10 between management and the 
townspeople to defeat the union.   As the Board in 
Dean
 stated:  
                                                          
                                                           
9 162 NLRB 1078 (1967). 
10 Id. at 1092. 
While strict rules of agency are not required to be ap-
plied in determining an employer™s responsibility for 
the conduct of others, nevertheless, before an employer 
may be found to have engaged in unfair labor practices 
by reason of activities on the part of persons not in its 
employ or management and whom it did not clothe 
with the apparent authority to act for it, at the mini-

mum, the employer must have acquired knowledge of 
the activities for which it is sought to be charged and 
the circumstances must be such as to place the em-
ployer under an obligation to disavow activities.
11 Like the respondent in 
Dean, the Respondent not only 
failed to disavow the comments, but also invited Moore 
onto its premises numerous times, had members of its man-
agement hierarchy introduce him to employees, and Hand 
or Glover, or its labor consultant Alecs, remained in the 
Pride Center during his remarks.  Further, the Respondent, 
unlike the employer in 
Dean, made its own facilities avail-
able to Moore.  Thus, it is evident that the Respondent, even 
more than the employer in 
Dean, was engaged in a ﬁcoop-
erative effortﬂ with Moore to oppose the union through 
unlawful means.
12 3.  We also agree with the judge that the Respondent vio-
lated Section 8(a)(1) by discharging Supervisor Doria Lee 
because her subordinates continued to wear union T-shirts 
and because she was, in the Respondent™s view, ineffective 
in persuading her subordinates to reject the Union and to 

abandon the expression of their Section 7 rights.  The Re-
spondent argues that, even assuming Lee was discharged for 
the reasons stated above rather than because she lacked con-
trol over the employees she supervised and those employees 
took excessive breaks, as the Respondent has asserted, the 
discharge of a supervisor for failing to persuade employees 
to reject a union is not an unfair labor practice.  In support, 
the Respondent relies on 
World Evangelism
, 261 NLRB 
609 (1982) (employer did not violate 8(a)(1) by discharging 
supervisor; there was no evidence that it expected the su-
pervisor to employ unlawful means in union campaign). We 
find 
World Evangelism
 distinguishable from the present 
case.  
In 
World Evangelism
, the Board reversed the judge™s 
finding that the respondent had violated Section 8(a)(1) by 
discharging a supervisor for failing to dissuade employees 
from supporting the union.  The Board found that the evi-
dence was insufficient to warrant the judge™s conclusion that 
the supervisor had been discharged for failing to engage in 
unfair labor practices. In this case, by contrast, the Respon-

dent unlawfully instructed Lee and other supervisors, a few 
days before the election, to compile lists of all employees 
who wore union T-shirts and told the supervisors that all 
 11 Id. at 1093 (footnotes omitted). 
12 Id. at 1092.  See also 
Wallace International de Puerto Rico, Inc
., 328 
NLRB 29 fn. 2 (1999) (conduct of mayor of nearby community is attribut-
able to respondent, as mayor acted as its agent; respondent ratified mayor™s 
threats of relocation by using them in
 video and clothed the mayor with the 
apparent authority to speak for it).
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 620such employees would be discharged after the election.  Lee 
followed these instructions, openly writing down employ-
ees™ names and telling employees what she was doing and 
that she was acting under the Respondent™s instructions. 
Like the judge, we find that 
Talladega Cotton Fac-
tory
, 106 NLRB 295 (1953), enfd. 213 F.2d 209 (5th 
Cir. 1954), provides more persuasive precedent.  In that 

case, the Board found that the respondent violated Sec-
tion 8(a)(1) by discharging two supervisors for half-
hearted participation in unlawful union campaign.  As 
here, the Board held that the employees were aware that 
a supervisor was engaging in antiunion unfair labor 
practices at the behest of 
the employer.  Moreover, the 
supervisor™s discharge followed immediately upon the 

heels of an election, as was the case here.  Thus, in both 
cases, ﬁthe discharge was ‚part of [the respondent™s] 
plan to thwart [employees™] self-organizational activi-
ties.ﬂ™  We find, as did the Board in 
Talladega
, that  ﬁthe 
net effect of this conduct was to cause non-supervisory 
employees reasonably to fear that the Respondent would 
take similar action against them if they continued to 
support the Union,ﬂ
13 and that the discharge of Lee vio-
lated Section 8(a)(1) of the Act. 
4. We also agree with the judge that the employees™ 
walkout in protest of the discharge of Supervisor Doria Lee 
constituted protected concerted activity, that the Respondent 
discharged the employees, and that the discharges violated 
Section 8(a)(1).
14 In so finding, we note that even if the Re-
spondent had acted lawfully in discharging Lee, her subor-
dinates™ walkout would still constitute protected conduct 

under the four-part test articulated in 
NLRB v. Oakes Ma-
chine Corp.,
 897 F.2d 84, 89 (2d Cir. 1990): 
[C]oncerted activity to protest the discharge of a super-

visor . . . may be ﬁprotected,ﬂ provided the identity of 
the supervisor is directly related to terms and condi-

tions of employment. 
Whether employee activity aimed at replacing a 
supervisor is directly related to terms and conditions 
of employment is a factual inquiry, based on the to-
tality of the circumstances, 
including (1) whether the 
protest originated with em
ployees rather than other 
supervisors; (2) whether the 
supervisor at issue dealt 
directly with the employees; (3) whether the identity 
of the supervisor is directly related to terms and 
conditions of employment; and (4) the reasonable-
ness of the means of protest. 
As the judge found, the employees left the production line 
because, after Lee™s discharge, they heard through employee 

Joe Jackson that Lee had been discharged because the em-
                                                          
 13 106 NLRB at 297. 
14 NLRB v. Washington Aluminum Co.
, 370 U.S. 9 (1962) (cited by the 
judge) (walkout over workplace temperature was protected; involved were a 
ﬁsmall group of employees who were totally unorganized.  They had no 
bargaining representative and, in fact, no representative of any kind. . . .   
Under these circumstances, they had to 
speak for themselves as best they 
couldﬂ).  
ployees she supervised were wearing union T-shirts. Thus, 
the protest clearly originated with employees, and no other 
supervisors were involved at all. Moreover, Doria Lee was a 
first-line supervisor who dealt with the employees on her 
production line every day. Whether Lee remained as the 
employee™s supervisor was clearly related to the employees™ 
terms and conditions of employment, and even more impor-

tantly, to their Section 7 rights, because her discharge was 
viewed, as the judge found, as an event that would affect all 
of the involved employees.  In this regard, in discussing 
Lee™s discharge, the employees expressed, among other 
things, the fear that they might be the next to be fired, and 
that Lee™s discharge was the first of those that the Respon-
dent had predicted before the election.  Finally, the employ-
ees™ protest was reasonable, as, according to credited testi-
mony, the production line was not operating when the em-
ployees walked off, so there would have been no disruption 
of production. Thus, the employees were acting in protest of 
employer conduct that clearly affected their own working 
conditions, and their walkout is protected concerted activity 
under the standards of 
Oakes Machine Corp
. 5. We also agree with the 
judge that Pamela Wither-
spoon™s discharge violated Section 8(a)(3) and (1).  We 

agree that the judge correctly found that the General 

Counsel established a prima facie case. Thus, the Re-
spondent had knowledge of Witherspoon™s union activi-
ties because she wore a union 
T-shirt while working, and 
she was the target of unlawful interrogation by her su-
pervisors, Lee and Crawford.  Further, Witherspoon was 
discharged only a week afte
r the Respondent™s declara-
tion that it was going to discharge all employees, like 
Witherspoon, wore union T-shirts.  Indeed, she was fired 
immediately after returning to work from her 1-day ab-
sence on the day that all eight of her line 2 coworkers 
were unlawfully discharged for protesting the Respon-
dent™s unlawful discharge of their supervisor, Doria Lee.  
We further find that the Respondent has completely 
failed its burden of establishing that it would have dis-
charged Witherspoon for legitimate reasons even in the 
absence of her
 union activity.  
Wright
 Line
, 251 NLRB 
1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982), approved in 
NLRB v. Transportation Management Corp.
, 462 U.S. 393 (1983).  
As found by the judge, the Respondent™s witnesses con-
tradicted each other concerning the asserted reason for 
Witherspoon™s discharge.  The judge discredited the tes-
timony of Supervisor Crawford that he simply sent 
Witherspoon home because she 
refused to work with her 
coworkers, and instead cred
ited Witherspoon™s testimony 
that Plant Manager Bobby Collins discharged her assert-
edly because she refused to 
wear a white trash bag at 
work instead of the customary blue apron, so that she 
might be more visible in the Respondent™s sales video 
being produced that day.  Collins testified that the
 dis-
charge was based on Witherspoon™s failure to wear a 
white trash bag, while Crawford denied that the refusal to 
 SOUTHERN PRIDE CATFISH 621wear the bag had anything to do with the discharge.  Par-
ticularly since the Respondent™s witnesses could not even 
agree as to the alleged reasons for the discharge, it is 
clear that those reasons were
 pretextual, and thus we 
adopt the judge™s conclusion that the Respondent has not 
met the burden of showing that Witherspoon would have 
been discharged even in th
e absence of her protected 
activity. 
ORDER The National Labor Relations Board adopts the recom-
mended Order of the administrative law judge and orders 
that the Respondent, Southern Pride Catfish, Greensboro, 
Alabama, its officers, agents, successors, and assigns, shall 
take the action set forth in the Order as modified below. 
1.  Substitute the word ﬁORDERﬂ for the judge™s recom-
mended heading. 
2.  Delete the paragraph beginning ﬁIT IS FURTHER 
ORDEREDﬂ following paragraph 2(f). 
3. Substitute the attached notice for that of the administra-
tive law judge. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives of 
their own choice  
To act together for other mutual aid and protection  
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT create the impression of surveillance of 
our employees™ union activities by maintaining lists of un-

ion supporters and telling employees that it is being done at 
management™s direction. 
WE WILL NOT coercively interrogate our employees 
concerning their union activities or sympathies. 
WE WILL NOT threaten employees with reduction of 
wages, loss of jobs, or plant closure if they vote for the Un-
ion. WE WILL NOT discharge supervisors because of their 
failure to suppress employees™ expressions of union support. 
WE WILL NOT discharge or otherwise discriminate 
against our employees because they engage in union or 
other protected concerted activities. 
WE WILL NOT in any like 
or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of this Order, 
offer Doria Lee, Barbara Lewis, Carrie Hamilton, Debbie 

Lewis, Regina Lewis, Rosie Aa
ron, Shirley Aaron, Brenda 
Scott, Bridgette Witherspoon, and Pamela Witherspoon full 
reinstatement to their former jobs or, if those jobs no longer 
exist, to substantially equivalent positions, without prejudice 
to their seniority or any other rights or privileges previously 

enjoyed.  
WE WILL make Doria Lee, Barbara Lewis, Carrie Ham-
ilton, Debbie Lewis, Regina 
Lewis, Rosie Aaron, Shirley 
Aaron, Brenda Scott, Bridgette Witherspoon, and Pamela 
Witherspoon whole for any loss of earnings and other bene-
fits suffered as a result of the discrimination against them, 
with interest. 
WE WILL, within 14 days from the date of this Order, 
remove from our files any reference to the unlawful dis-

charges, and within 3 days thereafter notify the employees 
that this has been done and that the discharges will not be 
used against them in any way. 
WE WILL, within 14 days from the date of this Order, 
rescind our rule restricting the bathroom breaks of our em-

ployees, and reinstate the policy 
in effect prior to the advent 
of the union movement. 
SOUTHERN PRIDE CATFISH 
Edward A. Smith, Esq., 
for the General Counsel
. Scott McLaughlin, Esq.
 and
 Barry Frederick, Esq. (Johnson, Bar-
ton, Proctor & Powell)
, of Birmingham, Alabama
, for the Re-
spondent. 
James D. Fagan Jr., Esq. (Stanford, Fagan, & Giolito
), of Atlanta, 
Georgia
, for the Charging Party
. DECISION 
STATEMENT OF THE CASE 
HOWARD I. GROSSMAN
, Administrative Law Judge. The 
original charge was filed on December 13, 1995,
1 by United Food 
and Commercial Workers Union, Local 1996 (the Union or the 
Petitioner) and an amended charge on March 14, 1996.  Complaint 
issued on March 22, 1996, and alleges that Southern Pride Catfish 
(Respondent or the Employer) discriminatorily restricted the breaks 
of employees suspected of being union supporters, unlawfully 
interrogated employees regarding 
their union sentiments, gave its 
employees the impression of surveillance of their union activities, 
imposed an onerous rule for discharge upon an employee, threat-
ened its employees with loss of their jobs if they supported or voted 
for the Union, threatened its empl
oyees with plant closure if they 
voted for the Union, threatened its employees that they would ﬁlose 

everythingﬂ if they voted for the Union, threatened its employees 
with loss of wages if they voted for the Union, and told them that 
the owner wanted them terminated because they wore union T-
shirts. 
The complaint also alleges that Respondent promised employees 
more than the Union could give them to dissuade their support 
from the Union, and solicited grieva
nces to induce employees to 
vote against the Union. 
Finally, the complaint, as amended, asserts Respondent dis-
charged Supervisor Doria Lee because the employees under her 

supervision supported the Union.  
The Respondent also discharged 
                                                          
 1  All dates are in 1995 unless otherwise stated. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 622nine employees, the complaint a
lleges, because they supported the 
Union and engaged in protected, 
concerted activityŠCarrie Hamil-
ton, Debbie Lewis, Barbara Lewis, Regina Lewis, Rosie Aaron, 
Shirley Aaron, Bridgette Witherspoon, Brenda Scott, and Pamela 
Witherspoon. 
In Case 10ŒRCŒ14631, the Board conducted an election among 
employees in an appropriate unit on August 4, based on a petition 
filed by the Petitioner on June 19.  Among approximately 428 
eligible votes, 123 cast valid votes for and 251 cast valid votes 
against the Petitioner.  Challenged
 and void ballots were insuffi-
cient in number to affect the results
 of the election.  The Petitioner 
filed timely objections to the election and, on April 5, the Acting 
Regional Director consolidated the two cases for hearing. 
I heard these cases in Tuscaloo
sa, Alabama, on May 28 and 29, 
1996.  Thereafter, the General Counsel, the Union, and the Re-
spondent filed briefs.  On the basi
s of the entire record, including 
my observation of the demeanor of the witnesses, I make the fol-
lowing 
FINDINGS OF FACT 
I. JURISDICTION 
Respondent is an Alabama corpor
ation with an office and place 
of business in Greensboro, Alabama, where it is engaged in the 
business of processing fish.  In the 12 months preceding issuance 
of the complaint, Respondent 
purchased and received at its 
Greensboro, Alabama facility goods
 valued in excess of $50,000 
from points located outside the State of Alabama.  Respondent is 
an employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
The Union is a labor organization
 within the meaning of Section 
2(5) of the Act. 
II. ALLEGED VIOLAT
IONS OF SECTION 
8(a)(
1) A. The Alleged Impression of Surveillance 
1. Summary of the evidence 
The complaint alleges that Respondent gave its employees the 
impression of surveillance of thei
r union activities by openly main-
taining lists of union supporters and by telling its employees that 

such lists were being maintained at the direction of upper manage-
ment.  The parties stipulated that Doria Lee was a supervisor.  She 
supervised about 40 employees on a freezer line.  Lee testified that 
her own supervisor was Greg Crawford.  She averred that, on July 
31, a few days before the election, she attended a meeting with 
Crawford and other supervisors.  According to Lee, Crawford in-
structed the other supervisors to make written lists of all employees 
who wore union T-shirts.  He said that they would be fired on the 
Monday following the election.  
Lee did as directed, and wrote 
down the names of 14 employees who were wearing union T-
shirts.
2  She did this openly, and two employees asked her why she 
was doing it.  Lee replied to one of them that she was doing as 
directed by Supervisor Crawford and further affirmed that she 
overheard employees discussing the li
st.  Lee testified that she gave 
the list to Crawford. 
Greg Crawford denied that he ever told Doria Lee to make a list 
of employees wearing union T-shirts, or that the employees on the 
list would be fired after the election.  However, he agreed that Lee 
told him that she had written down the names of employees who 
                                                          
                                                           
2 Lee could recall the names of Pamela Davis, Bridgette Witherspoon, 
Carrier Hamilton, Rosie Aaron, Shirley Aaron, and Brenda Scott. 
favored the Union.  Lee did not tell him what she was going to do 

with the list.
3 2. Factual and legal conclusions 
Doria Lee™s testimony that she openly wrote down the names of 
employees wearing union T-shirts, discussed it with two of them, 
and overheard employees discussing the matter is uncontradicted 
and credited.  This activity could only have created the impression 
among employees that Respondent was recording their union ac-
tivities and sympathies, and was thus engaged in surveillance of 
these activities and sympathies. 
Since Doria Lee herself was a supervisor, her conduct is attrib-
utable to Respondent, and it is unnecessary to decide, for this rea-
son whether Greg Crawford instructed her do this.  However, I 
conclude that Crawford did so instruct her, and told her that the 
listed employees would be discharged after the election.  Lee was 
more truthful in demeanor than Cr
awford, and the latter™s assertion 
that Lee did not tell him what she was going to do with the list is 
unrealistic.  Why would Lee tell 
her own supervisor about such a 
list without stating her purpose? 
 In fact, Lee would have had no 
reason to engage in such conduct 
without explicit instructions from 
management.  Finally, Lee™s conduct was consistent with Respon-
dent™s efforts to ascertain the union sympathies of its employees, 
described hereinafter. 
Respondent, by openly maintaining lists of union supporters and 
informing them that this was being done at the direction of man-
agement, unlawfully created an 
impression of surveillance of its 
employees™ union activities and sympathies, and violated Section 
8(a)(1).  
Hicks Oil & Hicksgas
, 293 NLRB 84, 96Œ97 (1989). 
B. The Alleged Unlawful Interrogation 
Supervisor Greg Crawford testified that he asked employees 
about how they felt about the Union.  Thus, he asked this question 
of Pamela Witherspoon, and she re
plied that she wanted the Union 
in order to get higher wages and improved working conditions. 
Witherspoon corroborated Crawford™s testimony, and stated that 
it took place before the election.  She also testified without contra-

diction that Supervisor Doria Lee, on the same day as Crawford™s 
interrogation, asked her why she wanted the Union.  Witherspoon 
answered Lee, and the latter wrote down the answer. 
The supervisors advanced no reasons to the employees for the 
questions, and Respondent had no legitimate reason for them.  
They did not assure the employees 
that there would be no reprisals, 
and, in fact, there were reprisals as described hereinafter.  The in-
quiries took place shortly before
 a Board election while Respon-
dent was systematically attempting to ascertain its employees™ 

union sympathies and threatening them, as set forth hereinafter.  
Accordingly, the interrogation tended to interfere with, restrain, or 
coerce the employees in the exercise of their statutory rights, in 
violation of Section 8(a)(1).  
Rossmore House
, 269 NLRB 1176 
(1984).
4  3 The complaint alleges and the answer denies that Greg Crawford was a 
supervisor.  However, Doria Lee testified that, when she was hired, Plant 
Manager Collins told her that Crawford was her supervisor.  Crawford 
instructed her on what to do and approved Lee™s disciplining of employees 
and her granting of overtime.  Crawford was also the supervisor of Carrie 
Evans, who was in charge of another freezer line.  Finally, Crawford himself 
admitted that he was a supervisor at this time, and I so find. 
4 Some of the factors noted in 
Bourne v. NLRB
, 332 F.2d 47 (2d Cir. 
1964), are present in this case. 
 SOUTHERN PRIDE CATFISH 623C. The Alleged Threats of Plant Closure and Loss of Wages 
1. Statements of Joe Glover 
a. Summary of the evidence 
Joe Glover was Respondent™s owner, and an admitted supervi-
sor.  Former Supervisor Doria Lee testified that Respondent held 
five or six meetings with employees in the 2-week period preced-
ing the election.  Joe Glover spoke at three of these meetings.  He 
told employees that another company, Farm Fresh, had closed after 
unionization.  He also said he would reduce employee compensa-
tion to the minimum wage and close the plant down if the Union 
came in.  On cross-examination, 
Lee agreed that Glover said he 
would have to bargain with the Union if it came into the plant, but 
denied that he said anything about what would happen in bargain-
ing.  She agreed that Glover said the Union could only get what he 
agreed to, that you can negotiate both ways, that this meant the 
employees might get less, and that the only thing he had to do by 
Federal law was pay the minimum wage. 
Barbara Lewis testified that she 
attended a meeting about a week 
before the election, at which Glover said that he would close the 
plant down before he would let the 
Union in, and that, if he did let 
it in, he would take 25 cents away from employees wages and drop 
wages to $4 an hour.  Lewis testified on cross-examination that the 
minimum wage was then $4.25 per hour, and that Glover™s state-
ment amounted to saying that he was going to pay employees at 
below minimum wage if the Union came in.  Lewis did not recall 
Glover saying anything about bargaining or Farm Fresh Foods in 
this speech, and denied that Supervisor Doria Lee was present. 
Pamela Witherspoon testified that she was making $4.35 per 
hour.  She attended about five meetings, at two of which Glover 
said that he would reduce everybody™s wages to $4 per hour if the 
Union came in.  He also said that the Union could not do anything 
for the employees.  Witherspoon agreed that Barbara Lewis, Re-
gina Lewis, and Debbie Lewis were present at some of the five 
meetings, but denied that Barbara Lewis or Doria Lee was present 
at the meetings which she attended when Glover was speaking.  On 
cross-examination, Witherspoon denied that Glover said anything 

about bargaining, bargaining in good-faith, bargaining being a two-
way street, giving and 
taking in bargaining, or anything about Farm 
Fresh Foods. 
Regina Lewis testified that she attended meetings at which 
Glover said that he could move the plant somewhere else if the 
Union came in.  Debbie Lewis testified that she attended several 
meetings after the union campaign 
started and that Glover several 
times said that if the Union came in he would close the plant down 
and move somewhere else.  Glover also said that the employees 
would get nothing, because everyt
hing he had was in his wife™s 
name. 
Joe Glover testified that, after the union campaign began, Re-
spondent instituted a system fo
r determining which employees 
were union supporters, and who did not support the Union.  Super-
visors reported daily on these matters to Jay Cole or Joe Alecs, who 
were management consultants.  Glover was asked whether he told 
employees that the Company would close if the Union came in, or 
that they would lose their jobs, or lose pay and benefits, or that 
their pay would be reduced to $4 an hour, or that they would lose 
25 cents per hour.  Glover answered, ﬁNoﬂ to each question.  He 
stated that he told employees th
at he would bargain in good faith 
with the Union if it won the election, and that if employees lost 
benefits it would be the result of the bargaining process.  Glover 
was corroborated by Plant Manager Bobby Collins and timekeeper, 
Diane Watkins. 
Sheila Hambright, a supervisor at
 the time of her testimony, 
stated that employees were saying that Glover had said he was 
going to close the plant.  She attended a meeting where Glover was 
supposedly trying to ﬁclear that up.ﬂ  What he did say was that all 
he had to pay was minimum wage.  Some employees were making 
more than minimum wage.  Glover also said that that the employ-
ees did not need a Union, 
according to Hambright. 
b. Factual and legal conclusions 
Respondent argues that the allegations against Glover are ﬁil-
logical.ﬂ  He hired two consultants (Jay Cole and Joe Alecs) to 
teach him what he could and could not say, and it is ﬁincredible that 
he would ignore them and promptly
 and consistently make illegal 
statements.ﬂ
5  This argument begs the question by assuming that 
Glover™s intent was to hire consultants to assure that he would 
make only ﬁlegalﬂ statements to employees.  Although Glover 
asserted that he hired consultants to tell supervisors what they 
could and could not tell employees, 
he also testified that Alecs ran 
a ﬁconsulting business to discourage unions,ﬂ and that he brought 

Alecs into the plant to speak to Glover™s employees.  One permis-
sible inference from this testimony is that Glover™s purposes was to 
defeat the union movement. 
Although Doria Lee gave testimony
 about statements by Glover 
concerning bargaining, the other witn
esses testified to the contrary, 
and affirmed that Lee was not present at meetings when Glover 
failed to make statements about bargaining.  For this reason, I con-
clude that the General Counsel™s wi
tnesses were not inconsistent.  
Their demeanor was that 
of truthful witnesses. 
Respondent™s witnesses, including Glover, were perfunctory in 
their denials of the statements attributed to Glover.  Their de-
meanor did not have th
e quality of verisimili
tude found in the tes-
timony of the General Counsel™s witnesses.  One of Respondent™s 
witnesses, Sheila Ha
mbright, corroborated the General Counsel™s 
evidence that Glover said all he had to pay was minimum wage, 

and that some employees made more than that.  For these reasons, I 
credit the statements attributed to Glover by the General Counsel™s 
witnesses. 
Respondent argues that Glover™s statements recited by Lee on 
cross-examination were ﬁlegal.ﬂ  
This overlooks the absence of any 
such statements in other meetings, as well as Glover™s unlawful 

threats.  Respondent cites various cases, including 
Shaw™s Super-
markets v. NLRB
, 884 F.2d 34 (1st Cir. 1989), which, it asserts, 
stands for the proposition that an
 employer™s statement that he 
would start bargaining from minimum wage was legal.  This is not 

an accurate statement of the court™s holding.  The court discussed 
various Board cases, some holding that the employer™s statements 
were lawful, and others where they were illegal.  The court cited 
Mississippi Chemical Corp.
, 280 NLRB 413, 417 (1986), where a 
statement that the result of a union victory would be to ﬁknock 

downﬂ all wages and ﬁtake away benefitsﬂ constituted an ﬁexpress 
threatﬂ that bargaining would begin only after the employees™ 
wages had been reduced to minimum benefit and all their benefits 
taken away (884 F.2d at 40).
6  Glover made express threats that he 
would reduce all employees™ comp
ensation to the minimum wage 
level if the Union came in.  He also threatened to move the plant 
elsewhere.  These statements were unlawful under current Board 
law, and I so find. 
                                                          
 5 R. Br. 50. 
6 Shaw™s Supermarkets
 is discussed in 
Fieldcrest Cannon, Inc.
, 318 
NLRB 470, 509Œ510 (1995). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 6242. Joe Alecs 
a. Alecs™ status 
As set forth above, Joe Alecs
7 ran a ﬁconsulting business to dis-
courage unions,ﬂ in Company Owner Glover™s language.  Respon-
dent™s owner brought him in to talk to the employees.  Alecs testi-
fied that he spoke to employees 
about the ﬁhorrorsﬂ of unionism.  
Plant Manager Bobby Collins testified that, ﬁbased on Alecs™ in-
structions, the supervisors gathered information on the union sym-
pathies of the employees.ﬂ  I conclude that Respondent was re-
sponsible for Alecs™ conduct.  
Streamway Division of the Scott 
Fetzer Co
., 249 NLRB 396, 401 (1980). 
b. Summary of the evidence 
The complaint alleges that, about 2 weeks before the election, 
Alecs threatened employees with loss of their jobs and plant clo-
sure if they voted for the Union, and told them that they would 
ﬁlose everything.ﬂ  Several of the General Counsel™s witnesses 
testified about a conversation with Alecs before the election.  They 
were seated on the steps of the Pride Center, a breakroom, and 
Alecs was inside.  All the employ
ees were wearing union T-shirts.  
Debbie Lewis testified that Alecs was inside the Pride Center look-
ing out and laughing at the employees.  According to Lewis, Alecs 
came out and told the employees that after Friday they were going 
to have to find a place to workŠﬁit won™t be here.ﬂ 
Bridgette Witherspoon stated that Alecs and Glover were to-
gether, and were laughing at the employees.  Alecs came out and 
said that after election day the employees would have to work 
somewhere.  Witherspoon asked whether they would be fired, and 
Alecs replied, ﬁI™d rather not say.ﬂ 
Pamela Witherspoon testified that 
Alecs said that ﬁif the Union 
came in the plant would close down, and the employees would 
have to look for other jobs.ﬂ  All of this testimony pertains to 
statements from Alecs outside the Pride Center.  Pamela 
Witherspoon also testified that, in a speech inside the Pride Center, 
Alecs said that the plant would close down if the Union came in, 
and that the employees woul
d not gain any benefits. 
Alecs denied making the statements attributed to him by the 
General Counsel™s witnesses.  However, he agreed that the latter 
sometimes sat on the steps of the Pride Center, and that he had to 
walk ﬁaroundﬂ them or ﬁthroughﬂ th
em to get inside.  He denied 
that he had a conversation with them, but affirmed that he was 
ﬁsubjected to some ridicule.ﬂ  ﬁI
 just went out there and made 
comments like ‚What™s going to ha
ppen when we win the election, 
and things like that.™ﬂ 
c. Factual and legal analysis 
There is some variation in the testimony from the General Coun-
sel™s witnesses, the principal one being whether Alecs specifically 
or impliedly stated that the employees would have to find other 
jobs if the Union came into the plant.  However, the evidence is 
substantially consistent that Alecs said the employees would have 
to work elsewhere if the Union won.  When asked whether the 
employees would be fired 
if the Union won, he replied, ﬁI™d rather 
not sayﬂŠan answer which could reasonably have been construed 
to mean that they would be fired. 
Alecs acknowledged that the employees were sitting on the steps 
to the Pride Center.  After denying that he had a conversation with 
them, Alecs admitted that he went ﬁoutﬂ and asked what was going 
                                                          
 7 Alecs™ last name was given as ﬁAllenﬂ in the complaint, but this was 
corrected by amendment at the hearing. 
to happen if the Company won the election, i.e., he discussed the 
probable result of the election. 
The General Counsel™s witnesses we
re truthful in demeanor, and 
their testimony was substantially consistent.  Alecs™ testimony 
partially corroborated the General Counsel™s evidence.  I find that 
he told the employees that the plant would close down and that 
they would have to look for other jobs if the Union won.  Respon-
dent is responsible for Alecs™ statements, and violated Section 
8(a)(1). 
3. Steven C. Moore 
a. Moore™s status and involvement in the campaign 
Steven C. Moore testified that he
 was a pastor at a church in 
Greensboro, Alabama.  He had parishioners who worked at Re-
spondent™s plant, and heard that a union campaign had started 
there.  Reverend Moore testified that this concerned him, because 
he felt the community did not need a union.  He had worked in a 
union shop, and unionization led to adverse circumstances. 
Reverend Moore called Human Reso
urce Director Mary Hand, 
said that he was concerned about the matter, and asked for permis-
sion to speak to employees.  Hand 
said that this would be accept-
able, and Reverend Moore thereafter spoke to employees in the 
Pride Center on more than 10 occasions.  There were about 30 
employees present on each occasion.  Moore was introduced to 
employees by Human Resources 
Director Hand or Company 
Owner Joe Glover.  Hand also spoke to employees, as did Joe 
Alecs.  Company Owner Joe Glover came in occasionally, and 
said, ﬁHi,ﬂ to employees. 
Reverend Moore™s introduction to employees by the Company™s 
human resources director or the owner, the utilization of the Com-
pany™s breakroom for the meetings, the speeches to employees by 
Hand and Alecs and the occasional presence of Company Owner 
Joe Glover put Reverend Moore in 
a position to be identified by 
employees with management.  Accordingly, I find, he was an agent 

of Respondent.  
Montgomery Ward & Co.
, 228 NLRB 750 (1977). 
b. The evidence as to Moore™s statements 
The complaint alleges that Moore threatened employees with 
plant closure if the Union won the election.  Barbara Lewis testified 
that she attended a meeting at 
which Moore spoke, about 2 weeks 
before the election.  He told the employees to give Glover a 
chance.  If the Union came in, he could move the plant elsewhere.  
Pamela Witherspoon testified that 
she attended a meeting at which 
Moore said that the employees would lose their jobs if the Union 
came in, and that they could not go on welfare because ﬁtheyﬂ were 
going to cut it out. 
Moore testified that he tried to tell the employees that getting 
into the Union was not good for them, and would have an adverse 
impact on the community.  The em
ployees could be out on strike 
which would affect their welfare,
 and slow downs occasioned by 
union objections to work schedules.  There were places closing 
down around the country.  Moore was asked on cross-examination 
whether he ever told the employees that Respondent would close 
down.  He replied that it was a ﬁ
possibility,ﬂ and agreed that he 
discussed the subject with employees. 
c. Factual and legal conclusions 
Moore partially corroborated the General Counsel™s witnesses, 
and I conclude that he did, as affirmed by the latter, tell the em-

ployees that Glover could move the plant elsewhere if the Union 
came in, and that the employees would lose their jobs.  Moore™s 

statements about other plant closi
ngs were made in a context of 
unlawful threats, and also conveyed to employees the message that 
 SOUTHERN PRIDE CATFISH 625the Union™s success would result in the loss of their jobs.  
Mediplex 
of Danbury
, 314 NLRB 470 (1994).  Accordingly, Respondent, by 
Moore™s statements, violated Section 8(a)(1). 
D. The Alleged Restriction of Breaks of Employees Believed to 
be Union Supporters 
1. Summary of the evidence 
The complaint alleges that Respondent discriminatorily re-
stricted the breaks of employees believed to be union supporters.  
The evidence pertains to the Comp
any™s alleged restriction on the 
frequency of employee visits to the bathroom. 
Respondent™s witness Diane Watkins was the timekeeper, and 
recorded the employees going to the bathroom.  She testified that 
ﬁsometimesﬂ there was too great a frequency of such visits, but that 
there was no difference in the frequency before or after the union 
campaign started.  Supervisor 
Sheila Hambright testified on May 
29, 1996, that there had been a problem of too many bathroom 

breaks which had been going on for the prior 2 or 3 years, i.e., prior 
to the filing of the petition on June 29, 1995.  Hambright was one 
of those who went to the bathroom too frequently, but never re-
ceived a warning and was promoted
 to supervisor.  The General 
Counsel™s witnesses testified that, prior to the advent of the union 

campaign, there had been no criticism of the number of times em-
ployees went to the bathroom.
8 Barbara Lewis was wearing a union T-shirt about a week before 
the election, and was on her way to the bathroom, which was lo-
cated in the breakroom.  Company Owner Glover told her to go 
back to work, and she answered that she was on her way to the 
bathroom.  Glover responded that she did not have to use the bath-
room, because he had seen her going there that morning 15 to 17 
times.  Lewis told him to go back and check the list, because her 
name was not on there 15 or 17 times.  Glover finally let her go to 
the bathroom, but followed her when she left the breakroom and 
said, ﬁYou think this is a joke.ﬂ  Glover tugged at his own shirt 
when saying this, and Lewis interpreted his statement as a refer-
ence to her own union T-shirt.  Lewis affirmed that she had never 
been warned previously about trips to the bathroom. 
Bridgette Witherspoon testified without contradiction that on the 
Tuesday before the election Glover said that employees were tak-
ing excessive bathroom breaksŠ15 a dayŠthat he was not going 
to tolerate it, and that people who went back and forth to the bath-
room would be fired.  ﬁHold on,ﬂ Glover said, ﬁ[O]ne of the main 
ones is coming right now.ﬂ  At that point Barbara Lewis entered 
the meeting room wearing a union T-shirt. 
2. Legal conclusions 
Glover™s statement that employ
ees taking too many bathroom 
breaks would be fired amounted to the promulgation of a new rule 
restricting such breaks.  There had been no such restrictions before 
the union campaign.  This fact, 
coupled with Respondent™s unlaw-
ful threats and the timing of Glover™s statement, shortly before the 
election, warrants an inference that the new rule was discriminatory 
in nature, and was in retaliation against the employees union activi-
ties.  I conclude that Respondent thereby violated Section 8(a)(3) 
and (1).  
La Reina, Inc.
, 279 NLRB 791 (1986). 
E. The Discharge of Doria Lee 
Doria Lee began working for Respondent in February 1986, and 
was discharged on August 7, 1995.  Her supervisor for the last 9 or 
10 months of her employ
ment was Greg Crawford. 
                                                          
 8 Testimony of Barbara Lewis, Pame
la Witherspoon, Bridgette Wither-
spoon, and Debbie Lewis. 
Respondent had two ﬁfreezer lines,ﬂ designated as line 1 and line 
2.  The latter was established in May 1995, and Lee was made 
supervisor of the line, over a
pproximately 40 employees.  The 
employees on line 2 were relatively new, while those on line 1 
were more senior.  Supervisor Crawford testified that he never 
disciplined Lee during the time he 
supervised her.  Although Plant 
Manager Collins had spoken to her about production, this appar-
ently occurred a short time after Lee took over line 1, in May.  By 
August, according to Crawford, things were improving and ﬁwe 
had come a long way.ﬂ 
Doria Lee testified that she was called to the office on the morn-
ing of August 7, 3 days after the election.  Plant Manager Collins 
told her that she was fired because her employees were still wear-
ing union T-shirts and going to the bathroom.  If Collins had his 
way, he would not have fired her,
 but Joe Glover wanted her dis-
charged.   
Collins testified that he spoke to Lee about low production on 
her line approximately 5 or 6 weeks 
before the election.  He did not 
give her a written warning.  She was a good employee before she 
became a supervisor, and was good enough to be promoted to that 
position.  She was trying to do a good job as supervisor, but was 
not capable.  Her production was down, and she could not ﬁhandleﬂ 
her employees.  Lee asked to be transferred back to a nonsupervi-
sory job, but Collins felt that she could not work alongside the 
employees whom she had supervised 
on line 2.  Collins agreed that 
he could have transferred her to a nonsupervisory position on line 
1.  Collins did not consult Greg 
Crawford about the matter, because 
the Company was unhappy with Crawford as a supervisor over the 

freezer lines.  Collins denied sp
eaking to Lee about her employees™ 
wearing union T-shirts.  He agreed that he had previously asked her 
questions about the union sympathies
 of her employees.  On cross-
examination, Collins agreed that the Company had production 

records.  (Respondent in fact produced 1 day™s record, for another 
purpose.)  He also knew that he would be called upon to give a 
reason for Lee™s discharge, but did not think it ﬁrelevantﬂ to bring 
the production records.  With respect to ﬁexcessive walkingﬂ on 
line 1, Collins said that the Co
mpany did not maintain any records 
of this. 
Joe Glover testified that Lee was discharged because she could 
not control her employees, and her production was not good. 
Supervisor Greg Crawford stated that he was not informed prior 
to Lee™s discharge.  Plant Manager Collins later told him, but did 

not give a reason. 
Factual and Legal Conclusions 
Respondent™s proffered reasons for the discharge of Doria Lee 
are not supported by credible evidence.  Although Respondent had 
production records which could have been introduced to support its 
ﬁlow productionﬂ reason for Lee™s di
scharge, it failed to produce 
any such records.  Under established Board practice, I make an 
adverse inference from such failu
re and conclude that, if intro-
duced, the records would not have supported Respondent™s posi-

tion.  I note Supervisor Crawford™s
 testimony, that, although Plant 
Manager Collins had spoken to Lee about production, this occurred 
soon after line 2 was established,
 and Lee was never warned.  Fur-
ther, matters had ﬁcome a long wa
yﬂ by August, and Lee had im-
proved.  Accordingly, I conclude that Respondent has not estab-

lished ﬁlow productionﬂ as a reason for discharging Lee. 
The ﬁwalking aroundﬂ reason is even vaguer.  If Respondent 
means that the ﬁwalking aroundﬂ resulted in low production, this 
reason has already been considered 
and rejected.  If it means exces-
sive trips to the bathroom, the evidence considered above shows 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 626that there was no more frequency of bathroom visits after the cam-
paign started than there was previously. 
Although Collins denied telling Lee that the wearing of union T-
shirts by her employees was a reason, he admitted asking her about 
the union sympathies of her employees.  Lee was a more believable 
witness than Collins, and I credit her testimony that the latter told 
her that she was being discharged because her employees were 
wearing union T-shirts and were going to the bathroom too fre-
quently (an unsupportable reason as I have found).  Although the 
evidence shows that other employees also wore union T-shirts, it 
also shows that Lee™s employees did so with greater regularity. 
Respondent™s hostility to the union movement is established by 
the threats made by Glover, Alecs, and Moore.  I conclude that 
Respondent discharged Lee because
 she was not effective in get-
ting her employees to reject the Union.  The facts in this case are 
indistinguishable from those in 
Talladega Cotton Factory
, 106 
NLRB 295 (1953).  There the Board concluded that the employer™s 

discharges of supervisors because they failed to support effectively 
the employer™s efforts to defeat the union demonstrated to employ-
ees that the same thing would happen to them if they continued to 
support the union.  Accordingly, the supervisory discharges vio-
lated Section 8(a)(1).  Respondent™s unlawful motive herein is 
buttressed by the harshness of its discipline of Lee.  Instead of 
transferring her to nonsuperviso
ry workŠwhich Collins admitted 
could have been done, on line 1 if necessaryŠRespondent chose 

the extreme penalty of discharge.  I conclude that it thereby vio-
lated Section 8(a)(1) of the Act.
9 F. The Discharges of Barbara 
Lewis, Carrie Hamilton, Debbie 
Lewis, Regina Lewis, Rosie Aa
ron, Shirley Aaron, Brenda 
Scott, and Bridgette Witherspoon. 
1. The departure from line 2 
a. Summary of the evidence 
The complaint alleges that Respondent discharged the employ-
ees listed above on August 7, 1995, because of their union and 
protected concerted activities.  
All of these employees had been 
supervised by Doria Lee except Barbara Lewis, who was Lee™s 
sister. 
Bridgette Witherspoon testified that, on the morning of August 
7, all of the employees on line 2 were wearing union T-shirts.  An 
employee named Joe Jackson told her that Doria Lee had been 
discharged because her employees were wearing union T-shirts.  
She and other employees discussed the matter, saying that there 
was no need to fire Doria Lee be
cause the employees were wearing 
union T-shirts, and that they might be the next to be fired.  The 
employees decided to walk out and talk to Doria Lee.  The line was 
ﬁdownﬂ at this time, according to Witherspoon, and there were no 
fish.  This had happened in the pa
st, and, when it did, employees 
were permitted to go to the breakroom or down the hill, until called 
back to work.  Witherspoon stated that she intended to return to 
work as soon as somebody came and told them to return. 
Regina Lewis testified that she and her fellow employees dis-
cussed Lee™s discharge and were upset about it.  They decided to 
ﬁprotest,ﬂ to leave the line, go ﬁdown the hillﬂ to the parking lot and 
talk to Doria Lee.  Lewis testified that she did not tell anybody that 
she was quitting.  The line was 
ﬁdownﬂ at the time, and Lewis 
intended to return to work when somebody told them that the line 

was again functioning. 
                                                          
 9 See also Advertiser™s Mfg. Co.
, 280 NLRB 1185 (1986).  The com-
plaint alleges that Doria Lee™s discharge violated Sec. 8(a)(3).  I con-
clude that it violated Sec. 8(a)(1). 
Debbie Lewis testified that she heard Doria Lee had been fired 
because her employees were wearing union T-shirts.  Lewis was 
angry, and felt she was the next one to be fired.  The other employ-
ees felt the same way, according to Lewis.  They were concerned 
that their next supervisor would be Line 1 Supervisor Carrie Evans, 
who was ﬁmeanﬂ and ﬁevil.ﬂ  The employees decided to go ﬁdown 
the hillﬂ and talk to Doria Lee.  Debbie Lewis said that the line was 
down and there were no fish to run.  Customary practice in the past 
had been to allow employees to leave the line with it was down, 
and return when it was again functioning.  Debbie Lewis testified 
that she planned to return to work as soon as they were called back. 
Julie Lee, a witness for Responde
nt, was also working on line 2 
at this time.  She testified that she heard employees saying that 
Doria Lee had been fired and that they were going to see whether 
this was true.  They then left.  Lee was asked whether the line was 
running when the employees left.  She replied:  ﬁTo me it was still 
running.ﬂ  Asked whether anyone was laying fish, Lee replied that 
no one was laying fish.  She explained this testimony by saying that 
two employees could not lay fish.  Line 1 Supervisor Carrie Evans 
had told her to shut the line down if no fish were being laid and 
avoid a ﬁgap in the middle.ﬂ  Accordingly, Lee contended, she shut 
the line down when the employees left.  Julia Lee testified that Line 
1 Supervisor Carrie Evans was not present, having gone to the 
office.  Randy Rhodes, a vice president of sales, entered as these 
events were taking place, and asked Julia Lee what was happening.  
He did not talk to any of the employees, according to Lee. 
Timekeeper Diane Watkins testified that her place of work was 
near the office.  A group of employeesŠBridgette Witherspoon, 
Carrie Hamilton, Debbie Lewis, Re
gina Lewis, Rosie Aaron, and 
Shirley AaronŠwalked out.  Watkins asked where they were go-
ing, and one of them replied, ﬁDon™t worry about writing our 
names down because we™re leaving and we won™t be back until 
they hire Doria (Lee) back.ﬂ  Wa
tkins was uncertain as to who it 
was that said this, but believed that it was Pamela Witherspoon.  It 
is undisputed that Pamela Withersp
oon was not at work that day. 
Carrie Hamilton testified that Diane Watkins was in her office 
sharpening a pencil when the group passed her.  Hamilton denied 

that Watkins asked the group why they were leaving, and denied 
that any of them spoke to her.  Specifically, Hamilton denied that 
anybody said to Watkins that they were leaving and would not be 
back until Doria Lee was rehired. 
Barbara Lewis, Doria Lee™s sister, worked on line 1.  She testi-
fied that she heard her sister had been fired, and called Doria at 
about 9:15 a.m.  Doria told her that Collins had fired her because 
her employees were wearing union T-shirts and were walking 
around.  Barbara Lewis affirmed that her morning break started at 
10:30 a.m. and that a horn sounded this event.  After the horn 
sounded that morning, she went out of the plant and went down the 
hill, where she joined the other employees in the parking lot.  The 
penalty for overstaying a break was a writeup. 
Line 1 Supervisor Carrie Evans st
ated that her line was taking a 
break, and that this started at 10 a.m.  Although Evans contended 
that both lines had breaks at the same time, this was changed so 
that they were not simultaneous, and she was uncertain as to when 
this took place.  Sheila Hambright, a witness for Respondent, had 
been a supervisor for 3 months at
 the time of her testimony.  She 
affirmed that on August 7, 1995, 
the breaktime on line 1 was 10:30 
a.m. and it was at this time that Barbara Lewis went on break.  The 
break lasted for 15 minutes.  
After becoming a supervisor, Ham-
bright ﬁfussedﬂ at an employee who was 7 minutes late, but did 

nothing more.  Other evidence indi
cates that employees got write-
ups being late from breaks.  Hambri
ght also testified that Barbara 
 SOUTHERN PRIDE CATFISH 627Lewis said that Doria Lee™s discharg
e wasn™t ﬁright,ﬂ and that she, 
Barbara, was quitting.  Hambright replied that Barbara needed her 
job, and that she should not quit.  Lewis agreed and said that she 
would not quit. 
b. Factual conclusions 
The line 2 employees left the line and went outside because they 
heard that Supervisor Doria Lee 
had been discharged because her 
employees were wearing union T-sh
irts.  There was no supervisor 
present at the time, since Doria Lee had been discharged, and Line 
1 Supervisor Carrie Evans was in the office. 
There is a conflict in the evidence as to whether line 2 was down 
at the time.  Bridgette Witherspoon, Regina Lewis, and Debbie 
Lewis affirmed that it was down, while Julia Lee contended that it 
was still running.  A careful review
 of Julia Lee™s testimony, some 
of which is recited above, shows 
that her meaning was uncertain at 
times, and that she was less reliable than the three witnesses for the 
General Counsel.  They were truthful in demeanor.  I credit their 
consistent testimony, and find that the line was down when they 
left. 
There is a conflict in the testimony as to whether any member of 
the group said anything to timekeeper Diane Watkins as they left 
the plant.  Watkins™ recall of these events was imperfect, since she 
believed that it was Pamela With
erspoon who said this, although 
Witherspoon was not present in the 
plant.  Carrie Hamilton™s recall 
was more accurate, and I credit her denial that anything was said 

between Watkins and the departing group. 
I also find that Barbara Lewis took her break at 10:30 a.m., and 
that this was the established time for breaks on line 1.  This was 
corroborated by Sheila Hambright;
 Carrie Evans™ testimony is too 
inconclusive to contradict this finding. 
The testimony of the General Counsel™s witnesses and of Diane 
Watkins establishes that Carrie 
Hamilton, Rosie Aaron, Shirley 
Aaron, and Brenda Scott were in the group that walked out. 
2. The events in the parking lot 
a. Testimony of Robert Collins 
Plant Manager Robert Collins test
ified that, at around 9 a.m., a 
ﬁsales personﬂ told him that employees had walked off the job.  He 

and Company Owner Glover went to the freeze room and asked 
employees what had happened.  The answers were that the em-
ployees had ﬁwalked offﬂ and that 
they were ﬁquitting.ﬂ  Collins 
and Glover then got employees to fill the vacant locations. 
b. Testimony of Joe Glover 
Glover later stood on a hill near the plant and observed the em-
ployees below him in the parking lo
t.  He testified that Sales Vice 
President Randy Rhodes has told him that Rhodes was in the freeze 
room and saw the employees leave 
and heard them say that they 
quit.  Glover agreed that he did not take any independent measures 
to determine whether the employees 
had quit.  He instructed some-
body to call the police, but could not recall who it was that he in-
structed to do so.  He gave this instruction because he was told that 
the employees would not leave the premises.  The employees were 
standing next to a security guard, but Glover did not speak with the 
guard. 
Glover was asked whether he gave the officer a list of names, 
and replied that he did not think that he did.  The company owner 
was asked how the officer could be expected to know the people he 
was supposed to escort off the premises.  Glover replied that the 
Company had an ﬁin-and-outﬂ clocking system, and that the po-
liceman would not have to know their names if he knew they 
worked for the Company and were not at their jobs. 
c. Testimony of Officer L. C. Hoggle 
L. C. Hoggle, an officer with 
the Greensboro Police Department, 
testified that he received a call at 10:45 a.m. to go to Respondent™s 
plant and talk to Company Owner Glover.  Hoggle arrived at 10:49 
a.m., stopped at the security gate, and then drove up the hill where 
Glover was standing next to the plant.  Glover said that some peo-
ple had quit and walked off the job and would not leave the prem-
ises.  Glover wanted the officer to
 remove them.  Hoggle testified 
that Glover gave him a piece of paper with names on it. 
Hoggle then drove down the hill, approached the employees, 
and asked whether they were the ones who had ﬁquit.ﬂ  Hoggle first 
testified that they answered, ﬁYeah,ﬂ but on cross-examination 
agreed that they replied that they were the ones who had ﬁwalked 
off the job.ﬂ  Hoggle then told th
em that they were on private prop-
erty, and instructed them to leave, which they did without incident.  

Hoggle denied telling any employ
ee that they were discharged. 
d. Testimony of Barbara Lewis 
Barbara Lewis testified that, as 
she left on her 10:30 a.m. break 
to join the group in the parking lot, she saw a police car arriving.  
The car drove up to where Glover was standing at the top of the 
hill.  After she joined the group,
 the police car came back down the 
hill.  An officer got out, holding a piece of paper which Glover had 
given him.  He read off the names of the individuals in the group, 
including Lewis, and said that they were ﬁterminatedﬂ and had to 
leave the property. 
e. Testimony of Bridgette Witherspoon 
At one point, Bridgette Witherspoon testified that the officer 
said they were terminated.  Later, she corrected this and affirmed 

that the policeman said that Glover wanted the employees off the 
property, and that he, the officer, would show them the way.  
Witherspoon asserted that an employeeŠshe was not sure who it 
wasŠasked the security guard to call Glover and asked permission 
to speak to Glover.  This took place before the officer came down 
the hill. 
On redirect examination by the General Counsel, Witherspoon 
stated that the reason the security guard was approached was the 
fact that the security guard ﬁwouldn™t 
let us back up at the gate . . . .  
We wanted to work because we needed our jobs.ﬂ  Counsel for the 
General Counsel then asked that the witness be excused from the 
hearing room, and stated that the witness was ﬁeither greatly con-
fused or fabricatingﬂ about this 
testimony.  Counsel for the Charg-
ing Party stated that the General Counsel™s statement was ﬁhighly 
bizarre.ﬂ
10  On redirect examination by the Charging Party, the 
witness stated that she did not understand the question about going 

to the guard shack, and denied that any of the employees did so. 
Respondent argues that ﬁthis incident illustrates the fact that 
CGC™s witnesses . . . have fabricated an entire case out of the fact 
that they quit their jobs.ﬂ
11 The totality of the evidence es
tablishes that the employees did 
not in fact quit their jobs, as show
n hereinafter.  Of the two alterna-
tive explanations for Bridgette Witherspoon™s testimony given by 
the General Counsel, I accept the explanation that the witness was 
confused rather than that she was fabricating.  The General Coun-
sel™s case does not depend on Witherspoon™s testimony alone, and 
there is no evidence to support Respondent™s argument that the 
General Counsel™s witnesses in effect engaged in a conspiracy to 
fabricate the entire case. 
                                                          
 10 I correct the word ﬁbazaarﬂ on L. 7 
of p. 221 to read ﬁbizarre.ﬂ 
11 R. Br. fn. 23, 39Œ40.
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 628f. Testimony of Regina Lewis 
Regina Lewis testified that she saw Glover give the officer a 
piece of paper.  He came down the hill, called off the names, and 
said that Glover had ﬁterminatedﬂ them because they were trespass-
ing.  They had to leave immediately. 
g. Testimony of Debbie Lewis 
Debbie Lewis testified substantia
lly to the same effect as Bar-
bara Lewis and Regina Lewis. 
3. Factual conclusions 
Glover™s testimony discloses that he did not know the identities 
of the employees in the parking lo
t, and made no effort to deter-
mine whether they quit.  However, he has maintained that they did, 

and it is probable that he said the same thing to Officer Hoggle, as 
the two of them testified.  It is therefore likely that Toggle repeated 
this assertion to the employees, rather than telling them that they 
were discharged.  Nonetheless, the employees did not agree that 
they had quit, but had merely walked off the job. 
4. Factual summary 
The credited evidence shows that the employees heard that their 
supervisor (Doria Lee) had been discharged because they were 

wearing union T-shirts.  They felt that they would be the next to be 
fired, and were also concerned that they might be supervised by a 
new and undesirable supervisor. 
The employees decided to ﬁprotestﬂ and to go down a hill to the 
parking lot and talk to Doria Lee.  None of the employees told 
anybody that they were quitting, except Barbara Lewis.  She stated 
this in a conversation with Sheila Hambright, and immediately 
changed her mind upon advice from
 Hambright.  Although Sales 
Vice President Randy Rhodes came into the freeze room when 

they were leaving, he did not talk to them (according to Respon-
dent™s witness Julia Lee).  There was no other supervisor present. 
Line 2, where the employees worked, was ﬁdownﬂ at the time, 
i.e., there were no fish to process.  This had happened in the past, 
and the practice had been to allow employees to go to the break-
room or down the hill until the line was again functioning.  The 
employees intended to return to work when they were informed 
that the line was again functioning.
  With the exception of Barbara 
Lewis, the employees left at about 
9 a.m. or shortly
 thereafter and 
went down the hill to the parking lot.  Barbara Lewis, who worked 
on line 1, called her sister Doria Le
e, left at her breaktime of 10:30 
a.m., and joined the group in the parking lot. 
Company Owner Glover stood on a hill near the plant and ob-
served the employees standing in the parking lot.  Sales Director 

Randy Rhodes told Glover that the employees had quit.  Glover did 
not talk with the employees and 
made no independent investigation 
of Rhodes™ statement.  He caused somebody to call the police.  
Although Glover contended that he did not know the identities of 
the employees in the parking lot, he gave the officer who arrived a 
list of their names.  Glover told the officer that the employees had 
quit. 
The officer went down the hill to the employees.  There is no 
evidence that they were damaging property, causing a disturbance, 
or interfering with traffic.  The officer asked them if they were the 
employees who had ﬁquit.ﬂ  They replied that they were the em-
ployees who had ﬁwalked off.ﬂ  The officer then read their names 
from the list, told them that they were on private property, and 
instructed them to leave.  They did so without incident. 
5. Legal conclusions 
It is settled law that employees have the right to engage in con-
certed activities, including the right to leave their work concertedly, 
where such activities have a reasonable relationship to the employ-
ees™ interest in their working conditions.  
NLRB v. Washington 
Aluminum Co.
, 370 U.S. 9 (1962); 
NLRB v. Guernsey-Muskingum 
Electric Co-Op
., 285 F.2d 8 (6th Cir. 1960); 
Blue Star Knitting, 
Inc., 216 NLRB 312 (1975).  ﬁ[T]he spontaneous banding together 
of employees in the form of a wo
rk stoppage as a manifestation of 
their disagreement with their em
ployer™s conduct is clearly pro-
tected activity (authorities cited).ﬂ  
Vic Tanny International
, 232 
NLRB 353, 354 (1977). 
Respondent argues that the employees were not engaged in pro-
tected activity, and cites 
Puerto Rico Food Products Corp
. v. 
NLRB, 619 F.2d 153 (1st Cir. 1980).  The court stated two criteria 
for determining whether employee 
action over supervisory staffing 
will be protected.  First, the employee protest must be a protest 
over their actual conditions of employment.  Second, the means of 
protest must be reasonable.  In 
Puerto Rico Food Products
, accord-
ing to the court (disagreeing with the Board), the only evidence in 
support of the first criterion was 
the fact that the supervisor be-
friended the employees and caution
ed them about visible union 
activity (619 F.2d at 156). 
The court stated: 
 This evidence is, we think, irrelevant.  The pertinent question 
 . . . is whether the employee protest over a change in supervi-
sory personnel is in fact a protest over the actual conditions of 
their own employment. 
In answering this question, the focus, at least prelimi-
nary, must be upon the employees™ subjective state of 
mind.  Thus, the possibility that (the supervisor) occasion-
ally cautioned the employees concerning their union activ-
ity is without force unless we first determine that the em-
ployees were protesting his 
discharge because, for exam-
ple, they feared that they had witnessed the opening salvo 

in an attack upon their union activities.  The mere fact that 
(the supervisor) was a popular supervisor is not one of the 
recognizable conditions of their employment (id.). 
 The facts in the case at bar show that the employees™ protest 
over Doria Lee™s discharge was a protest over the conditions of 
their own employment, and that that discharge was an ﬁopening 
salvo in an attack upon their un
ion activities.ﬂ  The employees 
believed that their supervisor was discharged because they were 
wearing union T-shirtsŠa protected activity.  They also believed 
that they would be the next to be firedŠwhich in fact took place.  
Their protest over Doria Lee™s discharge thus clearly concerned 
their own working conditions. 
Did the employees quit, as Re
spondent contends?  There is 
no credible evidence that any of them told management that 
they quit.  They testified that they intended to return to work 
when line 2 was again functioning.  Their action in remaining 
in the parking lot rather than le
aving the premises is consistent 
with this testimony.   
The Court of Appeals for the Tenth Circuit has stated: 
 The declarations and acts of the employees at the time of the 
walkout . . . should be considered (authority cited).  We con-
sider this to mean the words and acts immediately preceding 
and simultaneously accompanying the walkout, including the 
declarations made to the employer and the facts and circum-
stances that surrounded it.  The record does not show that the 
 SOUTHERN PRIDE CATFISH 629maids unequivocally announced to the employer that they 
quit.  It certainly does not disclo
se an intention or motivation 
to do so.  The workers had an inex
tricable interest in their su-
pervisor insofar as their work 
conditions were concerned.  
When she was separated from them they reasonably felt they 
had no other recourse but to walk off the job, as originally 
planned, in protest over the work conditions . . . 
NLRB v. Okla-Inn, 488 F.2d 498, 503 (1973). 
 The Court of Appeals for the Eighth Circuit has stated: 
 The employees activities . . . remained protected because they 
waited peacefully on the petitioner™s premises to present their 
complaints and because their conduct did not amount to a sig-
nificant occupation of the premises.  To hold otherwise would 
render the protection set forth in Section 7 of the Act mean-
ingless.  [
Roseville Dodge, Inc. v. NLRB
, 882 F.2d 1355, 1359 
(8th Cir. 1989).] 
 Respondent cites 
Can-Tex Industries v. NLRB
, 683 F.2d 1183 
(8th Cir. 1982), where the court disagreed with the Board™s finding 
of an unlawful discharge.  The 
court grounded its disagreement on 
the fact that the employees turned off machines in order to halt 
production.  There is no such evidence in its case. 
Respondent cites 
Waco, Inc
., 273 NLRB 746 (1984).  In that 
case the employees gathered in the lunchroom and demanded that 
the employer meet with them as a 
group.  He said he would meet 
with them individually, but refuse
d to meet as a group.  The em-
ployer informed them that they could either go back to work or 
punch out and leave the premises.  The employer discharged them 
after about 2Œ1/2 hours of their presence in the lunchroom. 
The Board concluded that this was a lawful discharge.  The em-
ployees ﬁhad overstepped the boundary of a protected, spontaneous 
work stoppage and were occupying the facility in a manner which 
was unprotected . . . [T]he employees had ample time to consider 
the Respondent™s demand that they choose between working and 
carrying on their protest off the Respondent™s premises.  The em-
ployees gave no indication that they intended to accept either alter-
native, and, in fact, the employees™ testimony indicates that they 
had no plan to give up their occupation of the Respondent™s lunch-
room.ﬂ  (Id. at 746Œ747.) 
In the case at bar, the employees were not ﬁoccupyingﬂ the park-
ing lotŠthey were simply there by the guard shack and were not 
interfering with anything.  Company Owner Glover did not give 
them a choice of going back to work or leaving the premises.  He 
did not even talk to them and caused the officer to order them to 
leave the premises.  The employees intended to return to work 
when line 2 was again functioning, but were not given this oppor-
tunity.  Accordingly, 
Waco
 is inapposite. 
I conclude that the officer™s in
struction to these employees to 
leave the premises pursuant to Glover™s order constituted dis-
charges of the employees. 
NLRB v. Ridgway Trucking Co.
, 622 
F.2d 1222 (5th Cir. 1980).
 The complaint alleges that Respondent discriminatorily dis-
charged the employees listed above on August 7, 1995.  In order to 

establish a discriminatory discharge, the General Counsel must 
make a prima facie case sufficient
 to support an inference that 
protected conduct was a motivating factor in the employer™s deci-
sion to discipline an employee.  On
ce this is established, the burden 
shifts to the Respondent to demonstrate that the discipline would 

have been administered even in the absence of the protected con-
duct.  The General Counsel must s
upply persuasive evidence that 
the employer acted because of antiunion animus.
12 The General Counsel has presented a strong prima facie case to 
support this inference, and Respondent has not rebutted it.  Accord-

ingly, I find that Respondent, on August 7, 1995, discharged Carrie 
Hamilton, Debbie Lewis, Barbara Lewis, Regina Lewis, Rosie 
Aaron, Shirley Aaron, Bridgette Witherspoon, and Brenda Scott 
because they supported the Union and engaged in protected activi-
ties.  Respondent thereby violated Section 8(a)(3) and (1) of the 
Act. 
6. The discharge of Pamela Witherspoon 
1. Summary of the evidence 
The complaint as amended at the hearing alleges that Respon-
dent discharged Pamela Witherspoon on August 8, 1995, because 
she supported the Union and engaged in other protected concerted 
activities. 
Pamela Witherspoon started working for Respondent in 1994.  
When the union movement starte
d, she attended union meetings 
and wore a union T-shirt.  Her supervisor, Doria Lee, asked her 

why she wanted the Union in the plant.  Witherspoon replied that 
she wanted more money.  Doria Lee then wrote Witherspoon™s 
name on a piece of paper, together with her answer.  Later the same 
day, Supervisor Greg Crawford asked Witherspoon the same ques-
tion and received the same answer. 
The Company provided two ways 
that employees could protect 
their clothing when they worked.  One method was a blue plastic 
apron, and the other was a clear plastic bag in which the employees 
cut holes.  Witherspoon testified that she made the decision as to 
which device to use, and chose the plastic apron.  Prior to August 8, 
1995, no supervisor had ever told her that she had to wear the plas-
tic bag. 
Witherspoon was absent from work
 on April 7.  She reported to 
work on August 8 and asked for an apron.  The employee who 
handed them out said that she had to wear a plastic bag.  According 
to Witherspoon, she then went to Supervisor Greg Crawford and 
asked for her blue apron so that she could go to work.  Crawford 
replied that if she did not put on the plastic bag, she was to give 
him her ﬁcard and i.d.,ﬂ go to the breakroom and sit down. 
Witherspoon did so.  Plant Manager Collins came in and asked 
why she was not wearing a white bag.  He said that they had cam-
eras in the place that day, and that they could not see the black 
people without the plastic bags.  Collins did not tell Witherspoon 
the reason for the cameras.  He told Witherspoon that she did not 
work there any more, and to go ﬁdown the hill.ﬂ 
Greg Crawford testified that 
when Witherspoon came in, she 
asked him whether she still had a jo
b.  (Witherspoon denied asking 
this question.)  Crawford then told her to get her gloves and knife 
and go to work.  (Witherspoon denied that Crawford said this.)  
Witherspoon replied that she was not going to do so, Crawford 
averred, because the employees on the belt did not know what they 
were doing.  Crawford replied that if she was not going to work, 
she might as well go home.  Witherspoon said nothing about wear-
ing an apron, according to Crawford. 
Witherspoon denied that Crawford made any of the statements 
asserted by Crawford, or that she 
made any of the responses attrib-
uted to her.  She testified that she did not refuse to work, but merely 

asked for her blue apron so that she could go to work. 
                                                          
 12 Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 889 (1st Cir. 
1989), approved in 
NLRB v. Transportation Management Corp
., 464 U.S. 
393 (1983); 
Manno Electric
, 321 NLRB 278 fn. 12 (1996). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 630Plant Manager Collins testified that Sales Director Randy Rho-
des was making pictures for a sale
s video, and had a camera.  They 
wanted the employees to wear white bags so that they would look 
clean.  Supervisor Greg Crawford denied knowledge that any film 
or brochures were being made that day.  Witherspoon denied that 
anybody said anything to her about the reason for the cameras, or 
that videos were bein
g made for brochures. 
Plant Manager Collins denied ta
lking to Pamela Witherspoon 
about her discharge.  He heard that some employee had been dis-
charged for refusing to wear a ﬁw
hite button,ﬂ but was not certain 
that it was Pamela Witherspoon. 
2. Factual and legal conclusions 
Respondent™s rationale for the asserted ﬁwhite bagﬂ requirement 
on August 8Šfilming for a sales videoŠwas asserted by Plant 
Manager Collins but denied by Supervisor Crawford (as well as by 
Pamela Witherspoon).  Randy Rhodes, supposedly supervising the 
filming, did not testify.  In light of these contradictions and omis-
sions, I do not credit Collins™ tes
timony about the filming.  It fol-
lows that there was no business reason for refusing Pamela 
Witherspoon™s request for an apron, as she had done in the past 
without objection. 
The issue between Crawford and Witherspoon was her request 
for her customary apron.  I credit Witherspoon™s denial that Craw-
ford told her to get gloves and kn
ife and go to work, or that she 
replied that she would not work with the employees because they 
did not know what they were doing.  Since her former colleagues 
had been discharged the day before and presumably replaced, 
Witherspoon would have had no way of knowing the new employ-
ees™ capabilities. 
Crawford™s denial that Withersp
oon said anything about wearing 
an apron is not credibleŠPlant Manager Collins agreed that some-
body had been discharged for refusa
l to wear a ﬁwhite button,ﬂ a 
garbled description but sufficient
 corroboration of Witherspoon. 
Who discharged Witherspoon?  Crawford testified that he said 
she might as well go home after refusing to work with employees 

who did not know what they were doing.  However, as indicated 
Witherspoon never said this, and we are left with Witherspoon™s 
testimony that Crawford told her to
 give him her card and i.d. and 
go to the breakroom. 
In light of the contradictory 
testimony of Respondent™s wit-
nesses, and because Pamela Wither
spoon was a truthful witness, I 
credit her testimony that Crawford told her to go to the breakroom, 
and that Collins then told her that she did not work there any more.  
I conclude that Collins thereby discharged Witherspoon on August 
8, 1995. 
Pamela Witherspoon was a union ac
tivist, and had been interro-
gated by two supervisors.  Respon
dent™s animus is established by 
the unlawful statements of the management representatives, and by 
the unlawful discharges of eigh
t employees the day before.  Re-
spondent has not rebutted the General Counsel™s case under the 
Wright Line.
13  In accordance with my findings above, I make the following 
CONCLUSIONS OF LAW 
1. Southern Pride Catfish is an employer engaged in commerce 
within the meaning of Sectio
n 2(6) and (7) of the Act. 
2. United Food and Commercial Workers Local 1996 is a labor 
organization within the meaning of Section 2(5) of the Act. 
3. Respondent violated Section 8(
a)(1) of the Act by engaging in 
the following conduct. 
                                                          
                                                           
13 Supra, fn. 12. 
(a) Creating an impression of surveillance of its employees™ un-
ion activities and sympathies by 
maintaining lists of union support-
ers and telling employees that it was at management™s direction. 
(b) Coercively interrogating its employees concerning their un-
ion sympathies. 
(c) Threatening its employees with reduction in wages, loss of 
jobs, and plant closure if they voted for the Union. 
(d) Discharging Supervisor Doria Lee on August 7, 1995, be-
cause she failed to support effectively Respondent™s efforts to de-

feat the union movement. 
4. Respondent violated Section 8(
a)(3) and (1) of the Act by en-
gaging in the following conduct: 
(a) Discharging Barbara Lewis, Ca
rrie Hamilton, Debbie Lewis, 
Regina Lewis, Rosie Aaron, Shirley Aaron, Brenda Scott, and 
Bridgette Witherspoon on August 7, 1995, because of their union 
activities and sympathies. 
(b) Discharging Pamela Witherspoon on August 8, 1995, be-
cause of her union activities and sympathies. 
(c) Promulgating a rule restri
cting its employees™ bathroom 
breaks because of their union activities and sympathies. 
5. The foregoing unfair labor pr
actices constitute unfair labor 
practices affect commerce within the meaning of Section 2(6) and 
(7) of the Act. 
6. Respondent has not violated the Act except as found herein. 
THE REMEDY 
It having been found that Respondent has engaged in certain un-
fair labor practices, it is recomme
nded that it be ordered to cease 
and desist therefrom and take cert
ain affirmative action designed to 
effectuate the purposes of the Act. 
I shall recommend that Respondent be ordered to offer Supervi-
sor Doria Lee, Barbara Lewis, Carrie Hamilton, Debbie Lewis, 
Regina Lewis, Rosie Aaron, Shirley Aaron, Brenda Scott, 
Bridgette Witherspoon, and Pamela Witherspoon immediate rein-
statement to their former positions, dismissing if necessary any 
employee hired to fill the position
, and to make them whole for any 
loss of earnings she may have suffered by reason of Respondent™s 

unlawful conduct, by paying her a sum of money equal to the 
amount she would have earned from the date of her unlawful dis-
charge to the date of an offer of reinstatement, less net interim 
earnings during such period, to be computed on a quarterly basis in 
the manner established by the Board in 
F. W. Woolworth Co.
, 90 
NLRB 289 (1950), with interest as computed in 
New Horizons for 
the Retarded
, 283 NLRB 1173 (1987).
14 I shall also recommend that Respondent remove from its records 
all references to its unlawful discharges described above, and in-
form each employee in writing that this has been done, and that the 
aforesaid actions will not be used as the basis of any future disci-
pline of them. 
I shall further recommend that Respondent rescind its rule re-
stricting its employees™ bathroom 
breaks, and reinstate the practice 
in effect prior to the advent of the union campaign. 
I shall also recommend the posting of notices. 
 14  Under 
New Horizons
, interest is computed at the ﬁshort-term Federal 
rateﬂ for the underpayment of taxes as set out in the 1986 amendment to 26 
U.S.C. § 6621. Interest accrued before January 1, 1987 (the effective date of 
the amendment), shall be computed as in 
Florida Steel Corp.
, 281 NLRB 
651 (1977). 
 SOUTHERN PRIDE CATFISH 631The Objections 
Objection  1 
This objection alleges that the Employer made threats of plant 
closure in order to influence the outcome of the election.  I have 
already found that the Employer made such threats.  Accordingly, 
objection 1 is sustained. 
Objection  2 
The objection alleges that the Employer threatened to layoff cer-
tain of its employees in order to affect the results of the election.  I 
have that Respondent, by Joe Alecs, told employees that they 
would have to look for other jobs if the Union won.  Accordingly, 
objection 2 is sustained. 
Objections 3 and 4
 These objections allege that the Employer openly kept records of 
employees wearing Union T-shirts 
in order to intimidate them, and 
engaged in surveillance of its employees™ union activities.  I have 
already found that the Employer e
ngaged in this conduct.  Accord-
ingly, these objections are sustained. 
Objection 5 
The objection alleges that the Employer threatened certain em-
ployees with job loss if the Union won the election.  I have already 
found that the Employer engaged in this conduct.  Accordingly, 
this objection is sustained. 
Objections 6 through 10 
These objections allege that th
e Employer provided a ﬁloadedﬂ 
employee eligibility list (Objection 
6), that it used supervisors as 
election observers (Obj
ection 7), that the Employer™s election ob-
servers maintained lists of voters 
(Objection 8), that the Employer 
discharged Bobby Joe Connor due to his union activities and in 
order to influence the outcome of
 the election (Objection 9), and 
that the Employer gave or promised employees loans in order to 

affect the result of the 
election (Objection 10). 
The evidence is insufficient to support these objections.  Accord-
ingly, they are dismissed. 
The meritorious objections warrant setting the election aside and 
directing a new election. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
15 ORDER AND DIRECTION OF SECOND ELECTION
16                                                           
                                                                                             
15 If no exceptions are filed as provided by Sec. 102.46 of the Board's 
Rules and Regulations, the findings, conclusions, and recommended Order 
shall, as provided in Sec. 102.48 of
 the Rules, be adopted by the Board and 
all objections to them shall be 
deemed waived fo
r all purposes. 
16 Subsequent to the hearing, Respondent filed a motion to reopen the re-
cord so as to take the testimony 
of Board Agent Morris Newman.  The 
motion states that the General Counsel denied Respondent™s request at the 
hearing to call Newman as a witness. 
 Respondent™s asserted reason was that 
Newman could contradict the testimonies of Bridgette Witherspoon and 
Doria Lee. The motion asserts that Witherspoon™
s testimony sought to be contra-
dicted describes a list of voters wearing union T-shirts kept by the Com-

pany™s observer during the election.  
This would have been visible to Board 
Agent Newman, the motion asserts. 
The testimony from Doria Lee sought to be contradicted is her testimony 
that she told Board Agent Newman during his investigation that she was 

discharged because her employees wore union T-shirts, but that Newman 
failed to record it in her affidavit. 
The Respondent, Southern Pride 
Catfish, Greensboro, Alabama, 
its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Creating an impression of surveillance of its employees™ un-
ion activities by maintaining lists
 of union supporters and telling 
employees that it was at management™s direction. 
(b) Coercively interrogating employees concerning their union 
activities or sympathies. 
(c) Threatening employees with re
duction in wages, loss of jobs, 
or plant closure if they vote for the Union. 
(d) Discharging supervisors because of failure to support effec-
tively Respondent™s efforts to defeat the Union.  
(e) Discouraging membership in United Food and Commercial 
Workers Union, Local 1996, or any other labor organization, by 
discharging or otherwise discriminating against employees because 
of their activities on behalf of a labor organization or other con-
certed protected activities. 
(f) In any other like or related manner interfering with, restrain-
ing, or coercing employees in the exercise of their Section 7 rights. 
2. Take the following affirmative action necessary to effectuate 
the policies of the Act. 
(a) Within 14 days from the date 
of this Order, offer Doria Lee, 
Barbara Lewis, Carrie Hamilton, Debbie Lewis, Regina Lewis, 
Rosie Aaron, Shirley Aaron, Brenda Scott, Bridgette Witherspoon, 
and Pamela Witherspoon, immediate and full reinstatement to their 
former positions, or, if any such position no longer exists, to a sub-
stantially equivalent position, without
 prejudice to their seniority or 
other rights and privileges, discha
rging if necessary any employee 
hired to replace any of them, and 
make each of them whole for any 
loss of earnings she may have suffered by reason of Respondent™s 
unlawful discharge of her, in the manner described in the remedy 
section of this decision. 
(b) Within 14 days from the date 
of this Order, remove from its 
records all references to its unlawful discharges of Doria Lee, Bar-
bara Lewis, Carrie Hamilton, Debbie Lewis, Regina Lewis, Rosie 
Aaron, Shirley Aaron, Brenda Scott, Bridgette Witherspoon, and 

Pamela Witherspoon, and inform each of them in writing that this 
has been done, and that the aforesaid actions will not be used as the 
basis of any future discipline of them. 
(c) Within 14 days from the date of this Order, rescind its rule 
restricting the bathroom breaks of its employees, and reinstate the 
practice concerning bathroom breaks which was in effect prior to 
the advent of the union movement. 
 Sec. 102.118 prohibits a Board employee 
subject to the jurisdiction of the 
General Counsel from testifying in a 
proceeding of this nature without the 
written consent of the General Counsel. 
Counsel for the General Counsel filed an opposition to Respondent™s mo-
tion.  He points out that the actions of Respondent™s election observer were 
not the subject of an objection in Case 10ŒRCŒ14631 nor a complaint alle-
gation in Case 10ŒCAŒ28960.  Counsel further argues that the contention 
that Newman saw the observer is purely
 speculative.  As I point out in my 
decision, the General Counsel™s case does not depend upon the testimony of 
Bridgette Witherspoon alone (p. 631). 
With respect to the testimony of Do
ria Lee, Plant Manager Collins™ de-
nial that he spoke to Lee about her employees wearing union T-shirts is 
noted in the decision, together with the other statements of Collins and Plant 
Owner Glover.  Lee was available for 
cross-examination, and Respondent 
cross-examined her.  The reasons for 
crediting Lee rather
 than Collins on 
this issue are set forth on
 p. 633 of the decision. 
I conclude that there are no compelling circumstances which would jus-
tify reopening the record to take the testimony of Board Agent Newman on 
these matters.  
Sunol Valley Golf Co.
, 305 NLRB 493 (1991).  Accordingly, 
Respondent™s motion is denied. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 632(d) Preserve and, within 14 days of a request, make available to the Board or its agents for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this Order. (e) Within 14 days after service by the Region, post copies of the attached notice marked ﬁAppendix.ﬂ17 Copies of the notice, on forms provided by the Regional Director for Region 10, after being signed by the Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt and main-tained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted. Reason-able steps shall be taken by the Respondent to ensure that the no-tices are not altered, defaced, or covered by any other material. In the event that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facility involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since December 13, 1995.                                                            17 If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ﬁPosted by Order of the National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judgment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ (f) Within 21 days after service by the Region, file with the Re-gional Director a sworn certification of a responsible official on a form provided by the Region attesting to the steps that the Respon-dent has taken to comply. [Direction of Second Election omitted from publication.]  